



EXHIBIT 10.2


CONFIDENTIAL TREATMENT REQUESTED


Confidential material has been separately filed with the Securities and Exchange
Commission under an application for confidential treatment. Terms for which
confidential treatment has been requested have been omitted and marked with an
asterisk [*].


Executive Agreement
This Executive Agreement is made and entered into by [NAME] (“Executive”) and
Dollar Tree, Inc. and each of its subsidiaries (collectively, the “Company”).
The Executive and the Company hereby agree as follows:
1.
Effective Date. This Executive Agreement (the “Agreement”) shall become
effective on [DATE], (the “Effective Date”).



2.
Covenants. The following covenants are several and survive the termination of
the other provisions of this Agreement and survive the termination of
Executive’s employment for any reason (the final day of Executive’s employment
with the Company is the “Separation Date”), whether or not Executive receives
severance under this Agreement.



a.
Confidential Information. Executive understands and acknowledges that during the
course of Executive’s employment by the Company, Executive will have access to
and learn about Confidential Information belonging to the Company.

For purposes of this Agreement, “Confidential Information” is all information
not generally known to the public and developed or maintained by the Company or
its agents in spoken, printed, electronic or any other form or medium, relating
directly or indirectly to the Company’s: business processes, practices, methods,
policies, plans, operations, strategies, agreements, contracts, transactions,
potential transactions, know-how, trade secrets, intellectual property,
works-in-process, databases, systems, vendor and supplier information, financial
information, accounting information, accounting records, legal information,
marketing information, advertising information, pricing information, credit
information, design information, personnel information, market studies, sales
information, revenue, costs, customer information, manufacturing information,
transportation and logistics information, and factory lists of the Company or of
any other person or entity that has entrusted information to the Company in
confidence.
Executive understands that the above list is not exhaustive, and that
Confidential Information also includes other information that is marked or
otherwise identified or treated as confidential or proprietary, or that would
otherwise appear to a reasonable person to be confidential or proprietary in the
context and circumstances in which the information is known or used.
Executive understands and acknowledges that the Company has invested, and
continues to invest, substantial time, money, and specialized knowledge into
developing its resources, creating and developing its vendor base, increasing
its customer base, expanding the number of geographic markets in which it
operates, training its executives, developing best operational practices, and


48

--------------------------------------------------------------------------------





negotiating highly competitive prices in the discount retail sector so as to
provide the best value possible to its customers. Executive understands and
acknowledges that as a result of these ongoing efforts, the Company has created,
and continues to use and create, Confidential Information. This Confidential
Information provides the Company with a competitive advantage over others in the
marketplace, and it is essential to the Company’s success moving forward.
 
Confidential Information shall not include information that is generally
available to and known by the public at the time of disclosure to Executive,
provided that such disclosure is through no direct or indirect fault of
Executive or anyone acting on Executive’s behalf.
i.
Disclosure and Use Restrictions. Executive agrees and covenants: (i) to treat
all Confidential Information as strictly confidential; (ii) not to directly or
indirectly disclose, publish, communicate, or make available Confidential
Information, or allow it to be disclosed, published, communicated, or made
available, in whole or part, to any entity or person whatsoever (including other
executives and employees of the Company not having a need to know such
information); (iii) not to access or use any Confidential Information, and not
to copy any documents, records, files, media, or other resources containing any
Confidential Information, or remove any such documents, records, files, media,
or other resources from the premises or control of the Company, except as
required in the performance of Executive’s authorized employment duties to the
Company or with the prior consent of Executive’s supervisor; and (iv) to
immediately return and not retain, in any form, any such Confidential
Information upon the Separation Date. Nothing herein shall be construed to
prevent disclosure of Confidential Information as may be required by applicable
law or regulation, or pursuant to the valid subpoena or order of a court of
competent jurisdiction or an authorized government agency, provided that the
disclosure does not exceed the extent of disclosure required by such law,
regulation, or subpoena/order. Executive shall promptly provide written notice
of any such order to the Company’s Chief Legal Officer, if permitted by law to
do so.



Executive understands and acknowledges that Executive’s obligations under this
Agreement with regard to any particular Confidential Information shall commence
immediately upon Executive’s first having access to such Confidential
Information and shall continue during and after Executive’s employment by the
Company until such time as such Confidential Information has become public
knowledge other than as a result of Executive’s breach of this Agreement or
breach by those acting in concert with Executive or on Executive’s behalf.


ii.
Whistleblower Protection and Notice of Immunity under the Economic Espionage Act
of 1996, as amended by the Defend Trade Secrets Act of 2016. Notwithstanding any
other provision of this Agreement or any other agreement or Company policy,
Executive will not be held liable under this Agreement or any other agreement or
Company policy or any federal or state trade secret law for any disclosure of a
trade secret or other Confidential Information that is made (i) in confidence to
a federal, state, or local government official, either directly or indirectly,
or to an attorney; and (ii) solely for the purpose of reporting or investigating
a suspected violation of law; or (iii) is made in a complaint or other document
that is filed under seal in a lawsuit or other proceeding.





49

--------------------------------------------------------------------------------





b.
Covenant Not to Compete.  



i.
Acknowledgment. Executive understands that the senior nature of Executive’s
position gives Executive access to and knowledge of Confidential Information and
places Executive in a position of trust and confidence with the Company and,
further, that the improper use or disclosure by Executive of Confidential
Information is likely to result in unfair or unlawful competitive activity that
would substantially harm the Company. Executive understands and acknowledges
that Executive’s experience and expertise relating to the business of a retailer
are unique and specialized, and that the Company’s ability to reserve these
talents for the exclusive knowledge and use of the Company during Executive’s
employment and for a reasonable period thereafter is of great competitive
importance and commercial value to the Company.



ii.
Non-Competition. Because of the Company’s legitimate business interest as
described herein and the good and valuable consideration offered to Executive
herein, during Executive’s employment and for a [*] period beginning on the
Separation Date, Executive agrees and covenants that Executive will not engage
in any Prohibited Activity (as defined below) [*] for a Competitor (as defined
below) [*]. This restrictive covenant applies whether Executive’s employment is
terminated by Executive or by the Company for any reason or no reason.

1.
For purposes of this non-compete, “Prohibited Activity” is [*].

2.
A “Competitor” is defined as [*].

3.
“Restricted Area” is defined as [*].

 
iii.
Nothing herein shall prohibit Executive from purchasing or owning less than five
percent (5%) of the publicly traded securities of any corporation, provided that
such ownership represents a passive investment and that Executive is not a
controlling person of, or a member of a group that controls, such corporation.



c.
Non-Piracy of Company Executives. Executive agrees and covenants that, for a
period of [*] from the Separation Date, Executive shall not directly or
indirectly solicit, hire, recruit, or attempt to hire or recruit, any Company
Executive, or induce the termination of employment of any Company Executive.
“Company Executive” means any person who at the time of, or within three months
immediately prior to, the solicitation, hiring, recruitment, or inducement, was
employed by the Company at a Director-level or more senior position. The types
of communication prohibited by this provision explicitly include all forms of
oral, written, or electronic communication, including, but not limited to,
communications by email, regular mail, express mail, telephone, fax, instant
message, and social media, where the purpose of or reasonably anticipated impact
or consequence of the communication would be to solicit, hire or recruit such
person. For the avoidance of doubt, this restriction applies regardless of
whether the Executive or the Company Executive initiated the first
communication.



d.
Non-Disparagement. Executive agrees and covenants that, during Executive’s
employment and for a period of [*] after the Separation Date, Executive will not
make, publish, or communicate to any person or entity or in any public forum any
defamatory or disparaging remarks, comments, or statements concerning the
Company, or any of its executives, directors, and officers. This Section does
not, in any way, restrict or impede Executive from exercising protected rights
to the extent that such rights cannot be waived by agreement, including but not
limited to Executive’s right to make a complaint or charge with or respond to an
inquiry from any



50

--------------------------------------------------------------------------------





government agency, or from complying with any applicable law or regulation or a
valid order of a court of competent jurisdiction or an authorized government
agency.


e.
Acknowledgment. Executive acknowledges and agrees that the services Executive
will render to the Company are of a special and unique character; that Executive
will obtain knowledge and skill relevant to the Company’s industry, methods of
doing business, and logistical, operational, merchandising and marketing
strategies by virtue of Executive’s employment; and that the restrictive
covenants and other terms and conditions of this Agreement are reasonable and
reasonably necessary to protect the legitimate business interests of the
Company.



Executive affirms that Executive will not be subject to undue hardship or an
unreasonable restraint on Executive’s ability to earn a livelihood by reason of
Executive’s full compliance with the terms and conditions of this Agreement or
the Company’s enforcement thereof; and that this Agreement is not a contract of
employment and shall not be construed as a commitment by either of the Parties
to continue an employment relationship for any certain period of time.


Executive’s obligations under each of Sections 2(a)(i), 2(b)(ii), 2(c), and 2(d)
above are separable and independently enforceable of each other and of any legal
obligations that may exist between the Company and Executive. The real or
perceived existence of any claim or cause of action of Executive against the
Company, whether predicated on this Agreement or some other basis, will not
alleviate Executive of Executive’s obligations under this Agreement and will not
constitute a defense to the enforcement by the Company of the restrictions and
covenants contained herein.


f.
Remedies. In the event of a breach or threatened breach by Executive of any of
the restrictive covenants of this Agreement, Executive hereby consents and
agrees that the Company shall be entitled to seek (notwithstanding the Parties’
Mutual Agreement to Arbitrate Claims), in addition to other available remedies,
a temporary or permanent injunction or other equitable relief against such
breach or threatened breach from any court of competent jurisdiction, without
the necessity of showing any actual damages, and without the necessity of
posting any bond or other security. The aforementioned equitable relief shall be
in addition to, not in lieu of, legal remedies, monetary damages, or other
available forms of relief including without limitation a claim for disgorgement
of any severance paid to Executive pursuant to Section 4 below.



3.
Termination of Employment. Executive’s employment may be terminated by either
the Company or the Executive at any time and for any reason, with or without
prior notice, and without liability except as set forth herein.



4.
Severance Opportunity. Upon termination of Executive’s employment by the Company
without Cause or by Executive’s Death or Disability, in addition to any accrued
but unpaid base salary and any vested rights under any Company employee benefit
plan, the Executive shall be entitled to receive the following severance
benefits, receipt of which is subject to (a) Executive’s full and continued
compliance with the Covenants set forth in Section 2 of this Agreement; (b)
Executive’s execution, and non-revocation, of a separation agreement containing
a release of claims in favor of the Company, its affiliates, and their
respective officers and directors, and other relevant provisions in a form
provided by and acceptable to the Company (the “Release”); and (c) Executive’s
agreement to forego any other severance payment to which Executive may be
entitled under any other agreement with the Company:

a.
Continued Base Salary for [*] following the Separation Date, payable in equal
installments in accordance with the Company’s normal payroll practices, which
payments shall commence on



51

--------------------------------------------------------------------------------





the next scheduled payroll date after the effective date of the Release (“Salary
Continuation Period”). In the event Executive accepts an offer of employment or
an offer to provide services in a consulting or other capacity during the Salary
Continuation Period, Executive agrees to so inform the Company within three (3)
business days, at which time Salary Continuation payments under this Section
4(a) shall cease.
b.
If Executive timely and properly elects health continuation coverage under the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”), the Company
shall reimburse Executive for the monthly COBRA premium paid by Executive for
Executive and Executive’s qualified beneficiaries during the Salary Continuation
Period. Such reimbursement shall be paid to Executive on a monthly basis, within
ten (10) business days following the month in which Executive timely remits the
premium payment. In the event Executive receives or becomes eligible to receive
substantially similar coverage from another employer or other source during the
Salary Continuation Period, Executive agrees to so inform the Company within
three (3) business days, at which time COBRA reimbursements shall cease.
Executive shall be solely responsible for the tax consequences of any such
payments.

c.
The treatment of any outstanding equity awards shall be determined in accordance
with the terms of the Dollar Tree, Inc. Omnibus Incentive Plan or any other
applicable plan or award agreement under which the equity awards were granted
and nothing in this Agreement shall be construed as superseding the terms of any
such plan or award.

d.
For purposes of this Agreement, “Disability” shall mean (i) Executive’s
inability, due to physical or mental incapacity, to perform the essential
functions of Executive’s job, with or without reasonable accommodation, for one
hundred eighty (180) days out of any three hundred sixty-five (365) day period
or one hundred twenty (120) consecutive days, or (ii) Executive’s entitlement to
receive long-term disability benefits under the Company’s long-term disability
plan. Any question as to the existence of Executive’s Disability as to which
Executive and the Company cannot agree shall be determined in writing by a
qualified independent physician selected by the Company, which determination
shall be final and conclusive for all purposes of this Agreement.

e.
For purposes of this Agreement, “Cause” shall mean Executive’s: (i) failure to
perform Executive’s duties (other than any such failure resulting from
Disability); (ii) engagement in dishonesty, illegal conduct, or gross
misconduct, which is, in each case, injurious to the Company; (iii)
embezzlement, misappropriation, or fraud, whether or not related to Executive’s
employment with the Company; (iv) conviction of or plea of guilty or nolo
contendere to a crime that constitutes a felony (or state law equivalent) or a
crime that constitutes a misdemeanor involving moral turpitude; (v) willful
unauthorized disclosure of Confidential Information; (vi) breach of any material
obligation under this Agreement; or (vii) failure to comply with material
Company written policies or rules, as they may be in effect from time to time.

f.
The Company intends the payments payable to Executive upon a termination of
employment to be excepted from Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”) to the extent permissible and that each payment
hereunder shall be treated as a separate payment for purposes of Section 409A of
the Code. To the extent that any payment hereunder is subject to Section 409A of
the Code, it shall be administered in compliance with the requirements thereof.
To the extent required to avoid a violation of Section 409A of the Code, to the
extent that the period between Executive’s termination of employment and the
date on which the Release may become effective includes two calendar years, no
payment under Section 4.a shall be made until the second calendar year.

g.
Executive shall not be entitled to severance benefits if the Executive
voluntarily resigns for any reason, including reasons that the Executive may
assert constitute constructive discharge.





52

--------------------------------------------------------------------------------





5.
Governing Law: Jurisdiction and Venue. This Agreement, for all purposes, shall
be construed in accordance with the laws of the State of Delaware, without
regard to conflicts-of-law principles. Any action or proceeding by either of the
Parties to enforce this Agreement shall be brought in accordance with the
requirements of the Parties’ Mutual Agreement to Arbitrate Claims, or any other
arbitration agreement between the Parties, except that the Company may seek
temporary or permanent injunctive relief or other forms of immediate relief
related to a breach by Executive of any of the covenants in this Agreement in
the state or federal courts located in Wilmington, Delaware or Norfolk,
Virginia.



6.
Entire Agreement. Unless specifically provided herein, this Agreement and the
Mutual Agreement to Arbitrate Claims (or any other arbitration agreement between
the Parties) contain all the understandings and representations between
Executive and the Company pertaining to the subject matter hereof and supersede
all prior and contemporaneous understandings, agreements, representations, and
warranties, both written and oral, with respect to such subject matter.



7.
Modification and Waiver. No provision of this Agreement may be amended or
modified unless such amendment or modification is agreed to in writing and
signed by Executive and by the Chief Executive Officer of the Company. No waiver
by either of the Parties of any breach by the other party hereto of any
condition or provision of this Agreement to be performed by the other party
hereto shall be deemed a waiver of any similar or dissimilar provision or
condition.



8.
Severability. Should any provision of this Agreement be held by a court or
arbitral authority of competent jurisdiction to be enforceable only if modified,
or if any portion of this Agreement shall be held as unenforceable and thus
stricken, such holding shall not affect the validity of the remainder of this
Agreement, the balance of which shall continue to be binding on the Parties with
any such modification to become a part hereof and treated as though originally
set forth in this Agreement. The Parties further agree that any such court or
arbitral authority is expressly authorized to modify any unenforceable provision
of this Agreement.



IN WITNESS WHEREOF, the Parties have executed this Agreement this [DATE].


EXECUTIVE     DOLLAR TREE, INC. and its subsidiaries






By: _________________________________     By:
___________________________________
Name: Name:
Title: Title:


53